Case 20-21451-jrs            Doc 104      Filed 02/18/21 Entered 02/18/21 15:44:10                     Desc Main
                                          Document     Page 1 of 4




     IT IS ORDERED as set forth below:



     Date: February 18, 2021
                                                              _____________________________________
                                                                          James R. Sacca
                                                                    U.S. Bankruptcy Court Judge

    _______________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                     GAINESVILLE DIVISION

    In Re:                                                   CASE NO. 20-21451-JRS

    CROWN ASSETS, LLC,                                       CHAPTER 11

                    Debtor.


                            ORDER GRANTING
         MOTION TO EXTEND THE EXCLUSIVE PERIODS DURING WHICH
      DEBTOR MAY FILE AND SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN

          Upon consideration of the motion (the “Motion”)1 of the Debtor for entry of an order under

Bankruptcy Code section 1121(d) extending the Debtor’s exclusive period to file a chapter 11 plan

and to solicit votes to approve a chapter 11 plan (the “Exclusivity Periods”); and this Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334; and consideration of the Motion and the relief requested therein being a core


1
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-21451-jrs       Doc 104     Filed 02/18/21 Entered 02/18/21 15:44:10              Desc Main
                                    Document     Page 2 of 4



proceeding under 28 U.S.C. § 157(b); and venue being proper before this Court under 28 U.S.C.

§§ 1408 and 1409; and due and sufficient notice of the Motion having been given under the

particular circumstances; and this Court having determined that the relief sought in the Motion is

in the best interests of the Debtor’s estate, its creditors, and all parties in interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       The Motion is GRANTED as set forth herein.

       Pursuant to Bankruptcy Code section 1121(d), no party, other than the Debtor, may file

any chapter 11 plan from the date hereof through and including June 22, 2021.

       Pursuant to Bankruptcy Code section 1121(d), no party, other than the Debtor, may solicit

votes to accept a proposed chapter 11 plan filed with this Court during the period from the date

hereof through and including August 23, 2021.

       Nothing herein shall prejudice the Debtor’s right to seek further extensions of the

Exclusivity Periods consistent with Bankruptcy Code section 1121(d).

       Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and enforceable

immediately upon entry hereof.

       The Debtor is authorized and empowered to take all actions necessary to implement the

relief granted in this Order.

       This Court shall retain jurisdiction with respect to all matters arising from or related to the

implementation or interpretation of this Order.

                                     ### END OF ORDER ###




                                                  -2-
Case 20-21451-jrs    Doc 104   Filed 02/18/21 Entered 02/18/21 15:44:10   Desc Main
                               Document     Page 3 of 4



Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Benjamin R. Keck
William A. Rountree, Ga. Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
Attorneys for the Debtor




                                          -3-
Case 20-21451-jrs    Doc 104   Filed 02/18/21 Entered 02/18/21 15:44:10   Desc Main
                               Document     Page 4 of 4



                                   Distribution List

William A. Rountree
Benjamin R. Keck
ROUNTREE LEITMAN & KLEIN, LLC
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329

David S. Weidenbaum
Office of the U.S. Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303




                                          -4-
